IDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.

 Response to Amendment
2.	Claims 1-6 and 8-20 are currently pending.
3.	Claim 7 is canceled.
4.	Claims 1, 4, 8-9, 12, 15-16, and 19 are currently amended.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-2, 4-6, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley (US 20060220920 A1) in view of Vanderkamp (US 9387938 B1).
9.	Regarding Claim 1, McCauley teaches a terrain awareness and warning (TAW) system adapted for an urban air mobility vehicle (UAMV), comprising (McCauley: [0013] "Also, for example, system 200 can be arranged as an integrated system (e.g., aircraft display system, etc.) or a subsystem of a more comprehensive aircraft system (e.g., navigational system, terrain awareness/avoidance system [Terrain awareness and warning system (TAWS)], etc.)."):
A source of three-dimensional map data comprising streets and man-made objects (McCauley: [0017] and [0020] "As such, database 206 can store a terrain database [map data] including the locations and elevations of natural terrain obstacles such as mountains or other elevated ground areas, and also the locations and elevations of man-made obstacles such as radio antenna towers [man made object], buildings [man made object], bridges [man made object/street], etc."  Also, "Processing unit 202 can color code the strategic terrain information according to a monochromatic or polychromatic scale graduated as a function of terrain elevation relative to mean sea level to develop a 3-dimensional [three-dimensional map data] representation of the terrain relief for visual display 208.");
Geospatial sensors that provide for the UAMV, a current location, a current heading… and a current altitude (McCauley: [0015] "For example, position determination unit 204 [from geospatial sensors] can provide current navigation data about the aircraft's altitude [current altitude], course, heading [current heading], track, and latitude and longitude [current location] to processing unit 202...The navigation system can provide information to position determination unit 204 about the aircraft's barometric altitude relative to sea level, and its vertical speed and current air speed.");
And a display device configured to continuously render a lateral display showing the UAMV at the current location within the map data (McCauley: [0023] "For example, FIG. 3A [lateral display] might represent the position of aircraft 102 [showing vehicle at the current location] in FIG. 1 directly above elevation 106, which can represent absolute terrain elevation."  Note that Figure 3A-C show a display device that renders a lateral display of the current location of the vehicle within the map data.);
A controller operationally coupled to the display device, source of map data, and the geospatial sensors, the controller programmed by programming instructions to (McCauley: [0013] "For this example embodiment, system 200 includes a processing unit 202 [controller], a position determination unit 204 [geospatial sensors], a database 206 [source of map data], and a visual display 208 [display device]." Note that Figure 2 shows that the controller, display device, source of map data, and geospatial sensors are all coupled.):
Construct, at the current altitude of the UAMV, a buffer around the UAMV, the buffer being two-dimensional (McCauley: [0019] and [0025] "As a function of the real-time aircraft position information, processing unit 202 retrieves terrain data from database 206 relevant to a selected range within a wide-angle field [constructing buffer] of view portrayed by visual display 208. As such, visual display 208 can display terrain information projected along the current real-time heading of the aircraft, within the vertical, lateral and range extents of the displayed field of view."  Also, "Similar to FIG. 3B, visual display 300c includes a visual representation of an aircraft 302c [at current altitude], a plurality of visual representations of airports 304c, 306c, 308c, and a visual representation of absolute (e.g., relative to mean sea level) terrain elevation information (depicted generally as 310c) painted within a circle having a 25 mile radius [buffer] extending from the position of aircraft 302cNote that in Figure 3A-C, the radius [buffer] is two dimensional and a buffer is constructed around the air vehicle because, within the buffer, terrain data is shown in detail, where outside of the buffer, there is no terrain data.);
Construct a vertical threshold as a function of the current altitude (McCauley: [0006] and [0021] "As the aircraft proceeds along a flight path, the processing unit determines the aircraft's current position and compares associated terrain elevation data stored in the database with aircraft altitude data received from the altitude determination unit...However, if the processing unit's comparison of the stored terrain data and altitude data indicates that relative terrain data should be displayed [constructing vertical threshold], then the processing unit removes the hue from the absolute terrain color renderings on the display and replaces the color, for example, with a grayscale."  Also, "For example, processing unit 202 can color code (for presentation by visual display 208) the tactical terrain information relative to the aircraft's current altitude [as function of the current altitude] above ground based upon the pre-selected warning, caution and safe relative elevation thresholds [construct vertical threshold].");
Identify an object in the map data that is within the buffer and has a height equal to or above the vertical threshold (McCauley: [0021] and [0026] "Portions of the display showing terrain [identify an object in the map data] having an elevation below the current altitude of the aircraft, but above the pre-selected caution altitude [above vertical threshold], can be illuminated or painted using a relative altitude color selected to indicate caution, such as yellow."  Also, "However, FIGS. 3B and 3C differ in that a significant amount of additional aircraft-relative terrain information areas 314c [identifying objects] (e.g., color coded green for safe and yellow for caution) are now being posted in visual display 300c.");
And identify a first portion of the identified object that is within the buffer and has the height equal to or above the vertical threshold, and a second portion of the identified object that is external to the buffer or within the buffer and below the vertical threshold; and display the first portion and the second portion, wherein the first portion is displayed using the visually distinguishing technique with respect to the second portion (McCauley: [0004], [0020], and [0022] "The apparatus also displays a color coded representation of a tactical portion [first portion] of the terrain elevation data having an elevation greater than the pre-selected strategic altitude threshold [with buffer and above vertical threshold]. The color-coded representation of a tactical portion of the terrain elevation data includes color coding as a function of terrain elevation relative to the altitude above ground data. As such, different colors are used to represent different tactical portions of the terrain elevation data."  Also, "Processing unit 202 can determine strategic [second portion] and tactical terrain [first portion] information as a function of the terrain information relevant to the aircraft's real-time spatial position, heading, altitude above ground, and a pre-selected strategic threshold altitude. The terrain below this strategic threshold altitude [second portion of object within buffer and below vertical threshold] can be categorized, for example, as strategic terrain. Processing unit 202 can color code the strategic terrain information according to a monochromatic or polychromatic scale [visually distinguishing technique] graduated as a function of terrain elevation relative to mean sea level to develop a 3-dimensional representation of the terrain relief for visual display 208."  Also, "The strategic or absolute terrain (e.g., terrain referenced to mean sea level) [second portion] can also be color coded for presentation on visual display 208. For example, portions of the display showing absolute terrain can be illuminated or painted with an absolute terrain elevation color typically used, such as brown or tan [visually distinguished technique]." Note that a skilled practitioner would recognize that a first portion using color coded as described in [0004] and [0021] (ex: green, yellow, red) is visually distinguished between the monochromatic or polychromatic scale of the second portion as described in [0020] and [0022] (ex: brown or tan).
McCauley fails to explicitly teach display the identified object using a visually distinguishing technique with respect to objects of the map data that are not within the buffer and having a height equal to or above the vertical threshold.  However, McCauley does teach the display explained in [0025] for Figures 3A-C, and specifically Figure 3C, all of the terrain data outside the horizontal buffer is shaded with a gray scale, where the terrain data inside the horizontal buffer is color coded. Note that a skilled practitioner would recognize that Figure 3C displays the terrain data that has a first portion inside the horizontal buffer and a second portion that is outside of the buffer. The terrain information 314 is color coded such as green or yellow and the terrain data outside the buffer is color coded gray (McCauley: [0025] "Similar to FIG. 3B, visual display 300c includes a visual representation of an aircraft 302c... and a visual representation of absolute (e.g., relative to mean sea level) terrain elevation information (depicted generally as 310c) painted within a circle having a 25 mile radius extending from the position of aircraft 302c... However, FIGS. 3B and 3C differ in that a significant amount of additional aircraft-relative terrain information areas 314c (e.g., color coded green for safe and yellow for caution) are now being posted in visual display 300c... For illustrative purposes, the grayscale for the absolute terrain elevation information 310c in FIG. 3C is indicated by dot shading..." Note that McCauley displays in Figures 3A-C, and specifically Figure 3C, all of the terrain data outside the horizontal buffer is shaded with a gray scale, where the terrain data inside the horizontal buffer is color coded. Note that a skilled practitioner would recognize that Figure 3C displays the terrain data that has a first portion inside the horizontal buffer and a second portion that is outside of the buffer. The terrain information 314 is color coded such as green or yellow and the terrain data outside the buffer is color coded gray.).
McCauley fails to teach geospatial sensors that provide for the UAMV… a ground speed; the buffer to having a dynamic shape that is a function of the current ground speed of the UAMV, wherein the shape of the buffer is modified to extend further in a first direction corresponding to the current heading of the UAMV relative to a second direction opposite the first direction with increasing current ground speed.
However, in the same field of endeavor, Vanderkamp teaches geospatial sensors that provide for the UAMV… a ground speed (Vanderkamp: [Column 4, Lines 65-67; Column 5, Lines 1-3] "In some embodiments, aircraft 200 may include an air data system 235 (e.g., an air data computer) that may collect data regarding wind, air speed, turbulence, and/or other air-related data. Aircraft 200 may include one or more wireless communication interfaces 250 configured to enable communication with other devices/platforms." Note that a skilled practitioner would recognize that with wind data and air speed data, ground speed can be determined.); 
The buffer to having a dynamic shape that is a function of the current ground speed of the UAMV, wherein the shape of the buffer is modified to extend further in a first direction corresponding to the current heading of the UAMV relative to a second direction opposite the first direction with increasing current ground speed (Vanderkamp: [Column 10, Lines 11-18] and [Column 12, Lines 1-8] "In some embodiments, aircraft 200 may include an air data system 235 (e.g., an air data computer) that may collect data regarding wind, air speed, turbulence, and/or other air-related data. Aircraft 200 may include one or more wireless communication interfaces 250 configured to enable communication with other devices/platforms." Note that a skilled practitioner would recognize that with wind data and air speed data, ground speed can be determined.  Also, "In some embodiments, the shape of the alert may be configured to represent a scan area of terrain awareness system 240. In some such embodiments, the area of the scan envelope and the displayed alert area/border may vary [dynamic shape] based on aircraft conditions, such as ground speed [function of current ground speed] and/or rate of turning. For instance, the scan area may be larger/longer when the ground speed is higher [extend further in first direction with increasing ground speed] (e.g., to provide a consistent look-ahead window/time) than when the ground speed is lower."  Also, "FIG. 5 illustrates another plan view display screen 500 including an alert 510 having a shape based upon a scan area of the terrain awareness system according to an exemplary embodiment. In the illustrated embodiment, the same terrain is shown as was shown in FIG. 4. However, the alert 510 covers a different area than alert 410, and a different high-risk terrain portion 515 appears within the alert area and is visually modified.").
And identify a first portion of the identified object that is within the buffer and has the height equal to or above the vertical threshold, and a second portion of the identified object that is external to the buffer or within the buffer and below the vertical threshold; and display the first portion and the second portion, wherein the first portion is displayed using the visually distinguishing technique with respect to the second portion (Vanderkamp: [Column 7, Lines 18-33], [Column 11, Lines 57-64], Column 12, Lines 1-8] "Processing circuit 202 may compare the elevation at each display portion (e.g., pixel, group of pixels, etc.) within the alert area against the alert elevation threshold (320). In some embodiments, elevation data may be available for each pixel to be displayed within a display screen, and processing circuit 202 may compare the elevation associated with each pixel to the threshold elevation to determine which pixels are associated with terrain having an elevation above the threshold. Processing circuit 202 may generate display data configured to modify a characteristic of the display portions with elevations higher than the threshold (325) [first portion within buffer and above vertical threshold]. For instance, processing circuit 202 may modify a color [visually distinguishing technique with respect to second portion] of the pixels having the elevations higher than the threshold elevation. In one such embodiment, processing circuit 202 may change the color of pixels having elevations higher than the threshold elevation to match a color of a border of the alert." Note that a skilled practitioner would recognize that pixels below the threshold elevation would be a second portion and the modification of a color of pixels higher than threshold elevation [first portion above vertical threshold and within buffer] would be visually distinct from the second portion below the threshold elevation.  Also, "Plan view display screen 400 also illustrates a high-risk terrain portion 415 associated with terrain above a threshold elevation [height above vertical threshold] that is within a boundary of alert 410 [within buffer]. In various embodiments, an appearance of high-risk terrain portion 415 may be modified in one or more of a variety of ways [visually distinguishing technique], such as by modifying a color, size, shading, etc. of the terrain, causing the terrain to blink/flash, etc."  Also, "FIG. 5 illustrates another plan view display screen 500 including an alert 510 having a shape based upon a scan area of the terrain awareness system according to an exemplary embodiment. In the illustrated embodiment, the same terrain is shown as was shown in FIG. 4. However, the alert 510 covers a different area than alert 410, and a different high-risk terrain portion 515 appears within the alert area and is visually modified."  Additionally, Figures 4 and 5 display a horizontal buffer (410 and 510) and display the high-risk terrain (415 and 515) with a different color with respect to the terrain data outside of the buffer.)
McCauley and Vanderkamp are considered to be analogous to the claim invention because they are in the same field of vehicle displays in avionics systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McCauley to incorporate the teachings of Vanderkamp to have a dynamic buffer threshold and identify portions of an identified object inside and outside the buffer because it provides the benefit of alert the pilots based on the conditions of the aircraft to increase awareness for areas of interest around the aircraft, which can increase the safety of the vehicle and passengers.
10.	Regarding Claim 2, McCauley and Vanderkamp remains as applied above in Claim 1, and further, McCauley teaches the geospatial sensors further provide for the UAMV, a current vertical speed (McCauley: [0015] "The navigation system can provide information to position determination unit 204 [geospatial sensors] about the aircraft's barometric altitude relative to sea level, and its vertical speed [current vertical speed] and current air speed."); 
And the controller is programmed to calculate the vertical threshold also as a function of the current vertical speed of the UAMV (McCauley: [0021] "For example, processing unit 202 can color code (for presentation by visual display 208) the tactical terrain information relative to the aircraft's current altitude [as function of the current altitude, speed] above ground based upon the pre-selected warning, caution and safe relative elevation thresholds [construct vertical threshold]."  Note a skilled practitioner would recognize that vertical speed affects the vehicle’s current altitude, which is used to create the vertical threshold.).
11.	Regarding Claim 4, McCauley and Vanderkamp remains as applied above in Claim 1, and further, McCauley teaches the controller is programmed to visually distinguish the first portion of the identified object by color highlighting the first portion with respect to remaining objects and the second portion of the identified object (McCauley: [0020], [0021], and [0022] "Processing unit 202 can determine strategic [second portion] and tactical terrain [first portion] information as a function of the terrain information relevant to the aircraft's real-time spatial position, heading, altitude above ground, and a pre-selected strategic threshold altitude. The terrain below this strategic threshold altitude can be categorized, for example, as strategic terrain. Processing unit 202 can color code the strategic terrain information according to a monochromatic or polychromatic scale [visually distinguishing technique] graduated as a function of terrain elevation relative to mean sea level to develop a 3-dimensional representation of the terrain relief for visual display 208."  Also, "For example, processing unit 202 can color code (for presentation by visual display 208) the tactical terrain [visually distinguish first portion] information relative to the aircraft's current altitude above ground based upon the pre-selected warning, caution and safe relative elevation thresholds... Also, for example, portions of the display medium for visual display 208 showing tactical terrain at or above the aircraft's current altitude, can be illuminated or painted using a relative altitude color selected to indicate warning, such as red [color highlighting]."  Also, "The strategic or absolute terrain (e.g., terrain referenced to mean sea level) [second portion] can also be color coded for presentation on visual display 208. For example, portions of the display showing absolute terrain can be illuminated or painted with an absolute terrain elevation color typically used, such as brown or tan [visually distinguished technique by color highlighting].").
12.	Regarding Claim 5, McCauley and Vanderkamp remains as applied above in Claim 1, and further, Vanderkamp teaches the controller is programmed to display the buffer on the lateral display (Vanderkamp: [Column 10, Lines 11-18] and [Column 12, Lines 1-8] "In some embodiments, the shape of the alert may be configured to represent a scan area of terrain awareness system 240. In some such embodiments, the area of the scan envelope and the displayed alert area/border may vary based on aircraft conditions, such as ground speed and/or rate of turning. For instance, the scan area may be larger/longer when the ground speed is higher (e.g., to provide a consistent look-ahead window/time) than when the ground speed is lower."  Also, "FIG. 5 illustrates another plan view display screen 500 including an alert 510 [display the buffer] having a shape based upon a scan area of the terrain awareness system according to an exemplary embodiment. In the illustrated embodiment, the same terrain is shown as was shown in FIG. 4. However, the alert 510 covers a different area than alert 410, and a different high-risk terrain portion 515 appears within the alert area and is visually modified.").
13.	Regarding Claim 6, McCauley and Vanderkamp remains as applied above in Claim 5, and further, McCauley teaches the controller is further programmed to construct the buffer to be circular with a center on the UAMV… (McCauley: [0023] "Referring to FIG. 3A, a pictorial representation of a visual display 300a (e.g., presentation for visual display 208 in FIG. 2) is shown, which includes a visual representation of an aircraft 302a [centered vehicle], a plurality of visual representations of airports 304a, 306a, 308a, and a visual representation of absolute (e.g., relative to mean sea level) terrain elevation information (depicted generally as 310a) painted, for this illustrative example, within a circle [circular] having a 25 mile radius [buffer] extending from the position of aircraft 302a."  Note that a skilled practitioner would recognize that the buffer is circular with a vehicle in the center, no matter what the ground speed is.).
	McCauley fails to teach the controller is further programmed to construct the buffer… when the current ground speed of the UAMV is less than or equal to a predefined minimum speed.
	However, in the same field of endeavor, Vanderkamp teaches the controller is further programmed to construct the buffer… when the current ground speed of the UAMV is less than or equal to a predefined minimum speed (Vanderkamp: [Column 9, Lines 65-67; Column 10, Lines 1-4] and [Column 10, Lines 15-18] "In some such implementations, various aspects of the alert may change, such as size, dimensions of individual portions, angles between lines, etc. may vary, but the primary type of shape may stay the same. In some embodiments, the shape of the alert may be a circle [buffer is circle], square, triangle, trapezoid, rectangle, or any other type of shape."  Also, "For instance, the scan area may be larger/longer when the ground speed is higher (e.g., to provide a consistent look-ahead window/time) than when the ground speed is lower." Note that a skilled practitioner would recognize that the buffer may be circular, and the buffer may also extend as the speed increases.  Therefore, the scan area would not be longer when the aircraft speed is reduced.).
McCauley and Vanderkamp are considered to be analogous to the claim invention because they are in the same field of vehicle displays in avionics systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McCauley to incorporate the teachings of Vanderkamp to have a dynamic buffer threshold because it provides the benefit of alert the pilots based on the conditions of the aircraft to increase awareness for areas of interest around the aircraft, which can increase the safety of the vehicle and passengers.
14.	Regarding Claim 8, McCauley and Vanderkamp remains as applied above in Claim 1, and further, McCauley teaches the controller is programmed to: identify a first feature of the first portion of the identified object that is within the buffer and has the height equal to or above the vertical threshold, and a second feature of the first portion of the identified object that is external to the buffer or within the buffer and below the vertical threshold; and display the first feature using the visually distinguishing technique with respect to the second feature (McCauley: [0004], [0020], and [0022] "The apparatus also displays a color coded representation of a tactical portion [first portion of first feature] of the terrain elevation data having an elevation greater than the pre-selected strategic altitude threshold [with buffer and above vertical threshold]. The color-coded representation of a tactical portion of the terrain elevation data includes color coding as a function of terrain elevation relative to the altitude above ground data. As such, different colors are used to represent different tactical portions of the terrain elevation data."  Also, "Processing unit 202 can determine strategic [second feature] and tactical terrain [first feature] information as a function of the terrain information relevant to the aircraft's real-time spatial position, heading, altitude above ground, and a pre-selected strategic threshold altitude. The terrain below this strategic threshold altitude [second feature of object within buffer and below vertical threshold] can be categorized, for example, as strategic terrain. Processing unit 202 can color code the strategic terrain information according to a monochromatic or polychromatic scale [visually distinguishing technique] graduated as a function of terrain elevation relative to mean sea level to develop a 3-dimensional representation of the terrain relief for visual display 208."  Also, "The strategic or absolute terrain (e.g., terrain referenced to mean sea level) [second feature] can also be color coded for presentation on visual display 208. For example, portions of the display showing absolute terrain can be illuminated or painted with an absolute terrain elevation color typically used, such as brown or tan [visually distinguished technique]." Note that a skilled practitioner would recognize that a first feature using color coded as described in [0004] and [0021] (ex: green, yellow, red) is visually distinguished between the monochromatic or polychromatic scale of the second feature as described in [0020] and [0022] (ex: brown or tan). Also, note that a skilled practitioner would recognize that a feature of an object is also just a portion of the object.).
15.	Regarding Claim 9, McCauley teaches a method for terrain awareness and warning (TAW) adapted for an urban air mobility vehicle (UAMV), comprising (McCauley: [0013] "Also, for example, system 200 can be arranged as an integrated system (e.g., aircraft display system, etc.) or a subsystem of a more comprehensive aircraft system (e.g., navigational system, terrain awareness/avoidance system [Terrain awareness and warning system (TAWS)], etc.)."):
Receiving, by a controller, three-dimensional map data comprising streets and man-made objects (McCauley: [0017] and [0020] "As such, database 206 can store a terrain database [map data] including the locations and elevations of natural terrain obstacles such as mountains or other elevated ground areas, and also the locations and elevations of man-made obstacles such as radio antenna towers [man made object], buildings [man made object], bridges [man made object/street], etc."  Also, "Processing unit 202 can color code the strategic terrain information according to a monochromatic or polychromatic scale graduated as a function of terrain elevation relative to mean sea level to develop a 3-dimensional [three-dimensional map data] representation of the terrain relief for visual display 208.");
Receiving, by the controller, a current location, a current heading, and a current altitude from geospatial sensors (McCauley: [0015] "For example, position determination unit 204 [from geospatial sensors] can provide current navigation data about the aircraft's altitude [current altitude], course, heading [current heading], track, and latitude and longitude [current location] to processing unit 202...The navigation system can provide information to position determination unit 204 about the aircraft's barometric altitude relative to sea level, and its vertical speed and current air speed.");
And continuously rendering, by a display device, a lateral display showing the UAMV at the current location within the map data (McCauley: [0023] "For example, FIG. 3A [lateral display] might represent the position of aircraft 102 [showing vehicle at the current location] in FIG. 1 directly above elevation 106, which can represent absolute terrain elevation."  Note that Figure 3A-C show a display device that renders a lateral display of the current location of the vehicle within the map data.);
Constructing, by the controller, at the current altitude of the UAMV, a buffer around the UAMV (McCauley: [0019] and [0025] "As a function of the real-time aircraft position information, processing unit 202 retrieves terrain data from database 206 relevant to a selected range within a wide-angle field [constructing buffer] of view portrayed by visual display 208. As such, visual display 208 can display terrain information projected along the current real-time heading of the aircraft, within the vertical, lateral and range extents of the displayed field of view."  Also, "Similar to FIG. 3B, visual display 300c includes a visual representation of an aircraft 302c [at current altitude], a plurality of visual representations of airports 304c, 306c, 308c, and a visual representation of absolute (e.g., relative to mean sea level) terrain elevation information (depicted generally as 310c) painted within a circle having a 25-mile radius [buffer] extending from the position of aircraft 302c."  Note that in Figure 3A-C, the radius [buffer] is constructed around the air vehicle because, within the buffer, terrain data is shown in detail, where outside of the buffer, there is no terrain data.);
Constructing, by the controller, a vertical threshold as a function of the current altitude (McCauley: [0006] and [0021] "As the aircraft proceeds along a flight path, the processing unit determines the aircraft's current position and compares associated terrain elevation data stored in the database with aircraft altitude data received from the altitude determination unit...However, if the processing unit's comparison of the stored terrain data and altitude data indicates that relative terrain data should be displayed [constructing vertical threshold], then the processing unit removes the hue from the absolute terrain color renderings on the display and replaces the color, for example, with a grayscale."  Also, "For example, processing unit 202 can color code (for presentation by visual display 208) the tactical terrain information relative to the aircraft's current altitude [as function of the current altitude] above ground based upon the pre-selected warning, caution and safe relative elevation thresholds [construct vertical threshold].");
Identifying, by the controller, an object in the map data having a first portion that is within the buffer and has the height equal to or above the vertical threshold, and a second portion that is external to the buffer or within the buffer and below the vertical threshold (McCauley: [0004], [0020], and [0022] "The apparatus also displays a color coded representation of a tactical portion [first portion] of the terrain elevation data having an elevation greater than the pre-selected strategic altitude threshold [with buffer and above vertical threshold]. The color-coded representation of a tactical portion of the terrain elevation data includes color coding as a function of terrain elevation relative to the altitude above ground data. As such, different colors are used to represent different tactical portions of the terrain elevation data."  Also, "Processing unit 202 can determine strategic [second portion] and tactical terrain [first portion] information as a function of the terrain information relevant to the aircraft's real-time spatial position, heading, altitude above ground, and a pre-selected strategic threshold altitude. The terrain below this strategic threshold altitude [second portion of object within buffer and below vertical threshold] can be categorized, for example, as strategic terrain. Processing unit 202 can color code the strategic terrain information according to a monochromatic or polychromatic scale [visually distinguishing technique] graduated as a function of terrain elevation relative to mean sea level to develop a 3-dimensional representation of the terrain relief for visual display 208."  Also, "The strategic or absolute terrain (e.g., terrain referenced to mean sea level) [second portion] can also be color coded for presentation on visual display 208. For example, portions of the display showing absolute terrain can be illuminated or painted with an absolute terrain elevation color typically used, such as brown or tan [visually distinguished technique]." Note that a skilled practitioner would recognize that a first portion using color coded as described in [0004] and [0021] (ex: green, yellow, red) is visually distinguished between the monochromatic or polychromatic scale of the second portion as described in [0020] and [0022] (ex: brown or tan).
McCauley fails to explicitly teach displaying the identified object using a visually distinguishing technique with respect to other objects of the map data that are not within the buffer and having a height equal to or above the vertical threshold; and displaying the first portion and the second portion, wherein the first portion is displayed using the visually distinguishing technique with respect to the second portion.  However, McCauley does teach the display explained in [0025] for Figures 3A-C, and specifically Figure 3C, all of the terrain data outside the horizontal buffer is shaded with a gray scale, where the terrain data inside the horizontal buffer is color coded. Note that a skilled practitioner would recognize that Figure 3C displays the terrain data that has a first portion inside the horizontal buffer and a second portion that is outside of the buffer. The terrain information 314 is color coded such as green or yellow and the terrain data outside the buffer is color coded gray (McCauley: [0025] "Similar to FIG. 3B, visual display 300c includes a visual representation of an aircraft 302c... and a visual representation of absolute (e.g., relative to mean sea level) terrain elevation information (depicted generally as 310c) painted within a circle having a 25 mile radius extending from the position of aircraft 302c... However, FIGS. 3B and 3C differ in that a significant amount of additional aircraft-relative terrain information areas 314c (e.g., color coded green for safe and yellow for caution) are now being posted in visual display 300c... For illustrative purposes, the grayscale for the absolute terrain elevation information 310c in FIG. 3C is indicated by dot shading..." Note that McCauley displays in Figures 3A-C, and specifically Figure 3C, all of the terrain data outside the horizontal buffer is shaded with a gray scale, where the terrain data inside the horizontal buffer is color coded. Note that a skilled practitioner would recognize that Figure 3C displays the terrain data that has a first portion inside the horizontal buffer and a second portion that is outside of the buffer. The terrain information 314 is color coded such as green or yellow and the terrain data outside the buffer is color coded gray.); 
Additionally, in the same field of endeavor, Vanderkamp teaches displaying the identified object using a visually distinguishing technique with respect to other objects of the map data that are not within the buffer and having a height equal to or above the vertical threshold; and displaying the first portion and the second portion, wherein the first portion is displayed using the visually distinguishing technique with respect to the second portion (Vanderkamp: [Column 7, Lines 18-33], [Column 11, Lines 57-64], Column 12, Lines 1-8] "Processing circuit 202 may compare the elevation at each display portion (e.g., pixel, group of pixels, etc.) within the alert area against the alert elevation threshold (320). In some embodiments, elevation data may be available for each pixel to be displayed within a display screen, and processing circuit 202 may compare the elevation associated with each pixel to the threshold elevation to determine which pixels are associated with terrain having an elevation above the threshold. Processing circuit 202 may generate display data configured to modify a characteristic of the display portions with elevations higher than the threshold (325) [first portion within buffer and above vertical threshold]. For instance, processing circuit 202 may modify a color [visually distinguishing technique with respect to second portion] of the pixels having the elevations higher than the threshold elevation. In one such embodiment, processing circuit 202 may change the color of pixels having elevations higher than the threshold elevation to match a color of a border of the alert." Note that a skilled practitioner would recognize that pixels below the threshold elevation would be a second portion and the modification of a color of pixels higher than threshold elevation [first portion above vertical threshold and within buffer] would be visually distinct from the second portion below the threshold elevation.  Also, "Plan view display screen 400 also illustrates a high-risk terrain portion 415 associated with terrain above a threshold elevation [height above vertical threshold] that is within a boundary of alert 410 [within buffer]. In various embodiments, an appearance of high-risk terrain portion 415 may be modified in one or more of a variety of ways [visually distinguishing technique], such as by modifying a color, size, shading, etc. of the terrain, causing the terrain to blink/flash, etc."  Also, "FIG. 5 illustrates another plan view display screen 500 including an alert 510 having a shape based upon a scan area of the terrain awareness system according to an exemplary embodiment. In the illustrated embodiment, the same terrain is shown as was shown in FIG. 4. However, the alert 510 covers a different area than alert 410, and a different high-risk terrain portion 515 appears within the alert area and is visually modified."  Additionally, Figures 4 and 5 display a horizontal buffer (410 and 510) and display the high-risk terrain (415 and 515) with a different color with respect to the terrain data outside of the buffer.)
McCauley and Vanderkamp are considered to be analogous to the claim invention because they are in the same field of vehicle displays in avionics systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McCauley to incorporate the teachings of Vanderkamp to have a buffer threshold and identify portions of an identified object inside and outside the buffer because it provides the benefit of alert the pilots based on the conditions of the aircraft to increase awareness for areas of interest around the aircraft, which can increase the safety of the vehicle and passengers.
16.	Regarding Claim 10, McCauley and Vanderkamp remains as applied above in Claim 9, and further, McCauley teaches the geospatial sensors further provide for the UAMV, a current vertical speed, and further comprising, calculating, by the controller, the vertical threshold also as a function of the current vertical speed of the UAMV (McCauley: [0015] and [0021] "For example, position determination unit 204 can provide current navigation data about the aircraft's altitude, course, heading, track, and latitude and longitude [determining current ground speed] to processing unit 202....The navigation system can provide information to position determination unit 204 about the aircraft's barometric altitude relative to sea level, and its vertical speed and current air speed [current speed]." Note a skilled practitioner would recognize that ground speed can be determined used the vehicles GPS coordinates.  Also, "For example, processing unit 202 can color code (for presentation by visual display 208) the tactical terrain information relative to the aircraft's current altitude [as function of the current altitude, speed] above ground based upon the pre-selected warning, caution and safe relative elevation thresholds [construct vertical threshold]."  Note a skilled practitioner would recognize that vertical speed affects the vehicle’s current altitude, which is used to create the vertical threshold.).
17.	Regarding Claim 12, McCauley and Vanderkamp remains as applied above in Claim 9, and further, McCauley teaches the controller is programmed to visually distinguish the first portion of the identified object by color highlighting the first portion with respect to remaining objects and the second portion of the identified object (McCauley: [0020], [0021], and [0022] "Processing unit 202 can determine strategic [second portion] and tactical terrain [first portion] information as a function of the terrain information relevant to the aircraft's real-time spatial position, heading, altitude above ground, and a pre-selected strategic threshold altitude. The terrain below this strategic threshold altitude can be categorized, for example, as strategic terrain. Processing unit 202 can color code the strategic terrain information according to a monochromatic or polychromatic scale [visually distinguishing technique] graduated as a function of terrain elevation relative to mean sea level to develop a 3-dimensional representation of the terrain relief for visual display 208."  Also, "For example, processing unit 202 can color code (for presentation by visual display 208) the tactical terrain [visually distinguish first portion] information relative to the aircraft's current altitude above ground based upon the pre-selected warning, caution and safe relative elevation thresholds... Also, for example, portions of the display medium for visual display 208 showing tactical terrain at or above the aircraft's current altitude, can be illuminated or painted using a relative altitude color selected to indicate warning, such as red [color highlighting]."  Also, "The strategic or absolute terrain (e.g., terrain referenced to mean sea level) [second portion] can also be color coded for presentation on visual display 208. For example, portions of the display showing absolute terrain can be illuminated or painted with an absolute terrain elevation color typically used, such as brown or tan [visually distinguished technique by color highlighting].").
18.	Claims 3, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley (US 20060220920 A1), in view of Vanderkamp (US 9387938 B1), and in further view of Flotte (US 20100106419 A1).
19.	Regarding Claim 3, McCauley and Vanderkamp remains as applied above in Claim 1.
	McCauley and Vanderkamp fails to explicitly teach the controller is programmed to calculate the vertical threshold also as a function of a preprogrammed UAMV-specific ability to vertically accelerate or decelerate.
	However, in the same field of endeavor, Flotte teaches teach the controller is programmed to calculate the vertical threshold also as a function of a preprogrammed UAMV-specific ability to vertically accelerate or decelerate (Flotte: [0051] "This distance [vertical threshold] therefore also depends on the performance of the aircraft [ability to accelerate and decelerate]. The positioning of the limit of the zone at risk is then calculated on the basis of the point 6 or of the point 61 according to the particular case.").
McCauley, Vanderkamp, and Flotte are considered to be analogous to the claim invention because they are in the same field of vehicle display avionics systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McCauley and Vanderkamp to incorporate the teachings of Flotte to determine a threshold because it provides the benefit of risk zones for the pilot for increased awareness and safety.	
20.	Regarding Claim 11, McCauley and Vanderkamp remains as applied above in Claim 10.
	McCauley and Vanderkamp fails to explicitly teach the controller is programmed to calculate the vertical threshold also as a function of a preprogrammed UAMV-specific ability to vertically accelerate or decelerate.
	However, in the same field of endeavor, Flotte teaches the controller is programmed to calculate the vertical threshold also as a function of a preprogrammed UAMV-specific ability to vertically accelerate or decelerate (Flotte: [0051] "This distance [vertical threshold] therefore also depends on the performance of the aircraft [ability to accelerate and decelerate]. The positioning of the limit of the zone at risk is then calculated on the basis of the point 6 or of the point 61 according to the particular case.").
McCauley, Vanderkamp, and Flotte are considered to be analogous to the claim invention because they are in the same field of vehicle display avionics systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McCauley and Vanderkamp to incorporate the teachings of Flotte to determine a threshold because it provides the benefit of risk zones for the pilot for increased awareness and safety.
21.	Regarding Claim 13, McCauley, Vanderkamp, and Flotte remains as applied above in Claim 11, and further, McCauley teaches the geospatial sensors further provide for the UAMV, a ground speed (McCauley: [0015] "For example, position determination unit 204 can provide current navigation data about the aircraft's altitude, course, heading, track, and latitude and longitude [determining current ground speed] to processing unit 202....The navigation system can provide information to position determination unit 204 about the aircraft's barometric altitude relative to sea level, and its vertical speed and current air speed [current speed]." Note a skilled practitioner would recognize that ground speed can be determined used the vehicles GPS coordinates.);
And further comprising, constructing, by the controller, the buffer to have a shape that is a function of the current ground speed of the UAMV… (McCauley: [0025] "Similar to FIG. 3B, visual display 300c includes a visual representation of an aircraft 302c [at current speed], a plurality of visual representations of airports 304c, 306c, 308c, and a visual representation of absolute (e.g., relative to mean sea level) terrain elevation information (depicted generally as 310c) painted within a circle having a 25 mile radius [construct buffer] extending from the position of aircraft 302c."  Note that a skilled practitioner would recognize that the buffer is always a circle when the aircraft is traveling at a current ground speed.).
McCauley and Flotte fails to explicitly teach the shape of the buffer is modified to extend further in a first direction corresponding to the current heading of the UAMV relative to a second direction opposite the first direction with increasing current ground speed.
However, in the same field of endeavor, Vanderkamp teaches the shape of the buffer is modified to extend further in a first direction corresponding to the current heading of the UAMV relative to a second direction opposite the first direction with increasing current ground speed (Vanderkamp: [Column 10, Lines 11-18] and [Column 12, Lines 1-8] "In some embodiments, the shape of the alert may be configured to represent a scan area of terrain awareness system 240. In some such embodiments, the area of the scan envelope and the displayed alert area/border may vary [dynamic shape] based on aircraft conditions, such as ground speed [function of current ground speed] and/or rate of turning. For instance, the scan area may be larger/longer when the ground speed is higher [extend further in first direction with increasing ground speed] (e.g., to provide a consistent look-ahead window/time) than when the ground speed is lower."  Also, "FIG. 5 illustrates another plan view display screen 500 including an alert 510 having a shape based upon a scan area of the terrain awareness system according to an exemplary embodiment. In the illustrated embodiment, the same terrain is shown as was shown in FIG. 4. However, the alert 510 covers a different area than alert 410, and a different high-risk terrain portion 515 appears within the alert area and is visually modified.").
McCauley, Vanderkamp, and Flotte are considered to be analogous to the claim invention because they are in the same field of vehicle displays in avionics systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McCauley and Flotte to incorporate the teachings of Vanderkamp to have a dynamic buffer threshold because it provides the benefit of alert the pilots based on the conditions of the aircraft to increase awareness for areas of interest around the aircraft, which can increase the safety of the vehicle and passengers.
22.	Regarding Claim 14, McCauley, Vanderkamp, and Flotte remains as applied above in Claim 13, and further, McCauley teaches by the controller, the buffer to be circular with a center on the UAMV… (McCauley: [0023] "Referring to FIG. 3A, a pictorial representation of a visual display 300a (e.g., presentation for visual display 208 in FIG. 2) is shown, which includes a visual representation of an aircraft 302a [centered vehicle], a plurality of visual representations of airports 304a, 306a, 308a, and a visual representation of absolute (e.g., relative to mean sea level) terrain elevation information (depicted generally as 310a) painted, for this illustrative example, within a circle [circular] having a 25 mile radius [buffer] extending from the position of aircraft 302a."  Note that a skilled practitioner would recognize that the buffer is circular with a vehicle in the center, no matter what the ground speed is.).
McCauley fails to teach the buffer… when the current ground speed of the UAMV is less than or equal to a predefined minimum speed.
However, in the same field of endeavor, Vanderkamp teaches the buffer… when the current ground speed of the UAMV is less than or equal to a predefined minimum speed (Vanderkamp: [Column 9, Lines 65-67; Column 10, Lines 1-4] and [Column 10, Lines 15-18] "In some such implementations, various aspects of the alert may change, such as size, dimensions of individual portions, angles between lines, etc. may vary, but the primary type of shape may stay the same. In some embodiments, the shape of the alert may be a circle [buffer is circle], square, triangle, trapezoid, rectangle, or any other type of shape."  Also, "For instance, the scan area may be larger/longer when the ground speed is higher (e.g., to provide a consistent look-ahead window/time) than when the ground speed is lower." Note that a skilled practitioner would recognize that the buffer may be circular, and the buffer may also extend as the speed increases.  Therefore, the scan area would not be longer when the aircraft speed is reduced.).
McCauley, Vanderkamp, and Flotte are considered to be analogous to the claim invention because they are in the same field of vehicle displays in avionics systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McCauley and Flotte to incorporate the teachings of Vanderkamp to have a dynamic buffer threshold because it provides the benefit of alert the pilots based on the conditions of the aircraft to increase awareness for areas of interest around the aircraft, which can increase the safety of the vehicle and passengers.
23.	Regarding Claim 15, McCauley, Vanderkamp, and Flotte remains as applied above in Claim 14, and further, McCauley teaches identifying, by the controller, a first feature of the first portion of the identified object that is within the buffer and has the height equal to or above the vertical threshold, and a second feature of the first portion of the identified object that is external to the buffer or within the buffer and below the vertical threshold; and displaying the first feature using the visually distinguishing technique with respect to the second feature (McCauley: [0004], [0020], and [0022] "The apparatus also displays a color coded representation of a tactical portion [first portion of first feature] of the terrain elevation data having an elevation greater than the pre-selected strategic altitude threshold [with buffer and above vertical threshold]. The color-coded representation of a tactical portion of the terrain elevation data includes color coding as a function of terrain elevation relative to the altitude above ground data. As such, different colors are used to represent different tactical portions of the terrain elevation data."  Also, "Processing unit 202 can determine strategic [second feature] and tactical terrain [first feature] information as a function of the terrain information relevant to the aircraft's real-time spatial position, heading, altitude above ground, and a pre-selected strategic threshold altitude. The terrain below this strategic threshold altitude [second feature of object within buffer and below vertical threshold] can be categorized, for example, as strategic terrain. Processing unit 202 can color code the strategic terrain information according to a monochromatic or polychromatic scale [visually distinguishing technique] graduated as a function of terrain elevation relative to mean sea level to develop a 3-dimensional representation of the terrain relief for visual display 208."  Also, "The strategic or absolute terrain (e.g., terrain referenced to mean sea level) [second feature] can also be color coded for presentation on visual display 208. For example, portions of the display showing absolute terrain can be illuminated or painted with an absolute terrain elevation color typically used, such as brown or tan [visually distinguished technique]." Note that a skilled practitioner would recognize that a first feature using color coded as described in [0004] and [0021] (ex: green, yellow, red) is visually distinguished between the monochromatic or polychromatic scale of the second feature as described in [0020] and [0022] (ex: brown or tan). Also, note that a skilled practitioner would recognize that a feature of an object is also just a portion of the object.).
24.	Regarding Claim 16, McCauley teaches a method for terrain awareness and warning (TAW) adapted for an urban air mobility vehicle (UAMV), comprising (McCauley: [0013] "Also, for example, system 200 can be arranged as an integrated system (e.g., aircraft display system, etc.) or a subsystem of a more comprehensive aircraft system (e.g., navigational system, terrain awareness/avoidance system [Terrain awareness and warning system (TAWS)], etc.)."):
receiving, by a controller, three-dimensional map data comprising streets and objects, wherein the objects are buildings, towers, bridges, and/or other man-made structures (McCauley: [0017] and [0020] "As such, database 206 can store a terrain database [map data] including the locations and elevations of natural terrain obstacles such as mountains or other elevated ground areas, and also the locations and elevations of man-made obstacles such as radio antenna towers [man-made objects are towers], buildings [man-made objects are buildings], bridges [man-made objects are bridges/streets], etc."  Also, "Processing unit 202 can color code the strategic terrain information according to a monochromatic or polychromatic scale graduated as a function of terrain elevation relative to mean sea level to develop a 3-dimensional [three-dimensional map data] representation of the terrain relief for visual display 208.");
Receiving, by the controller, a current location, a current heading, a current speed, and a current altitude from geospatial sensors (McCauley: [0015] "For example, position determination unit 204 [from geospatial sensors] can provide current navigation data about the aircraft's altitude [current altitude], course, heading [current heading], track, and latitude and longitude [current location] to processing unit 202...The navigation system can provide information to position determination unit 204 about the aircraft's barometric altitude relative to sea level, and its vertical speed and current air speed.");
And continuously rendering, by a display device, a lateral display showing the UAMV at the current location within the map data (McCauley: [0023] "For example, FIG. 3A [lateral display] might represent the position of aircraft 102 [showing vehicle at the current location] in FIG. 1 directly above elevation 106, which can represent absolute terrain elevation."  Note that Figure 3A-C show a display device that renders a lateral display of the current location of the vehicle within the map data.);
Constructing, by the controller, at the current altitude of the UAMV, a buffer around the UAMV that has a… shape that is a function of the UAMV current speed (McCauley: [0015] and [0025] "For example, position determination unit 204 can provide current navigation data about the aircraft's altitude, course, heading, track, and latitude and longitude [current ground speed] to processing unit 202....The navigation system can provide information to position determination unit 204 about the aircraft's barometric altitude relative to sea level, and its vertical speed and current air speed [current speed]." Note a skilled practitioner would recognize that ground speed can be determined used the vehicles GPS coordinates.  Also, "Similar to FIG. 3B, visual display 300c includes a visual representation of an aircraft 302c [at current speed], a plurality of visual representations of airports 304c, 306c, 308c, and a visual representation of absolute (e.g., relative to mean sea level) terrain elevation information (depicted generally as 310c) painted within a circle having a 25-mile radius [construct buffer] extending from the position of aircraft 302c."  Note that a skilled practitioner would recognize that the buffer is always a circle when the aircraft is traveling at a current ground speed.).
Identifying, by the controller, an object in the map data having at least a first portion that is within the buffer and has the height equal to or above the vertical threshold, and a second portion that is external to the buffer or within the buffer and below the vertical threshold; and displaying the first portion and the second portion, wherein the first portion is displayed using the visually distinguishing technique with respect to the second portion (McCauley: [0004], [0020], and [0022] "The apparatus also displays a color coded representation of a tactical portion [first portion] of the terrain elevation data having an elevation greater than the pre-selected strategic altitude threshold [with buffer and above vertical threshold]. The color-coded representation of a tactical portion of the terrain elevation data includes color coding as a function of terrain elevation relative to the altitude above ground data. As such, different colors are used to represent different tactical portions of the terrain elevation data."  Also, "Processing unit 202 can determine strategic [second portion] and tactical terrain [first portion] information as a function of the terrain information relevant to the aircraft's real-time spatial position, heading, altitude above ground, and a pre-selected strategic threshold altitude. The terrain below this strategic threshold altitude [second portion of object within buffer and below vertical threshold] can be categorized, for example, as strategic terrain. Processing unit 202 can color code the strategic terrain information according to a monochromatic or polychromatic scale [visually distinguishing technique] graduated as a function of terrain elevation relative to mean sea level to develop a 3-dimensional representation of the terrain relief for visual display 208."  Also, "The strategic or absolute terrain (e.g., terrain referenced to mean sea level) [second portion] can also be color coded for presentation on visual display 208. For example, portions of the display showing absolute terrain can be illuminated or painted with an absolute terrain elevation color typically used, such as brown or tan [visually distinguished technique]." Note that a skilled practitioner would recognize that a first portion using color coded as described in [0004] and [0021] (ex: green, yellow, red) is visually distinguished between the monochromatic or polychromatic scale of the second portion as described in [0020] and [0022] (ex: brown or tan).
McCauley fails to explicitly teach displaying the first portion using a visually distinguishing technique with respect to objects of the map data that are not within the buffer and having a height equal to or above the vertical threshold;  However, McCauley does teach the display explained in [0025] for Figures 3A-C, and specifically Figure 3C, all of the terrain data outside the horizontal buffer is shaded with a gray scale, where the terrain data inside the horizontal buffer is color coded. Note that a skilled practitioner would recognize that Figure 3C displays the terrain data that has a first portion inside the horizontal buffer and a second portion that is outside of the buffer. The terrain information 314 is color coded such as green or yellow and the terrain data outside the buffer is color coded gray (McCauley: [0025] "Similar to FIG. 3B, visual display 300c includes a visual representation of an aircraft 302c... and a visual representation of absolute (e.g., relative to mean sea level) terrain elevation information (depicted generally as 310c) painted within a circle having a 25 mile radius extending from the position of aircraft 302c... However, FIGS. 3B and 3C differ in that a significant amount of additional aircraft-relative terrain information areas 314c (e.g., color coded green for safe and yellow for caution) are now being posted in visual display 300c... For illustrative purposes, the grayscale for the absolute terrain elevation information 310c in FIG. 3C is indicated by dot shading..." Note that McCauley displays in Figures 3A-C, and specifically Figure 3C, all of the terrain data outside the horizontal buffer is shaded with a gray scale, where the terrain data inside the horizontal buffer is color coded. Note that a skilled practitioner would recognize that Figure 3C displays the terrain data that has a first portion inside the horizontal buffer and a second portion that is outside of the buffer. The terrain information 314 is color coded such as green or yellow and the terrain data outside the buffer is color coded gray.).
McCauley fails to teach a buffer around the UAMV that has a dynamic shape that is a function of the UAMV current speed, wherein the shape of the buffer is modified to extend further in a first direction corresponding to the current heading of the UAMV relative to a second direction opposite the first direction with increasing current ground speed.
However, in the same field of endeavor, Vanderkamp teaches a buffer around the UAMV that has a dynamic shape that is a function of the UAMV current speed, wherein the shape of the buffer is modified to extend further in a first direction corresponding to the current heading of the UAMV relative to a second direction opposite the first direction with increasing current ground speed (Vanderkamp: [Column 10, Lines 11-18] and [Column 12, Lines 1-8] "In some embodiments, the shape of the alert may be configured to represent a scan area of terrain awareness system 240. In some such embodiments, the area of the scan envelope and the displayed alert area/border may vary [dynamic shape] based on aircraft conditions, such as ground speed [function of current ground speed] and/or rate of turning. For instance, the scan area may be larger/longer when the ground speed is higher [extend further in first direction with increasing ground speed] (e.g., to provide a consistent look-ahead window/time) than when the ground speed is lower."  Also, "FIG. 5 illustrates another plan view display screen 500 including an alert 510 having a shape based upon a scan area of the terrain awareness system according to an exemplary embodiment. In the illustrated embodiment, the same terrain is shown as was shown in FIG. 4. However, the alert 510 covers a different area than alert 410, and a different high-risk terrain portion 515 appears within the alert area and is visually modified.").
And displaying the first portion using a visually distinguishing technique with respect to objects of the map data that are not within the buffer and having a height equal to or above the vertical threshold; and displaying the first portion and the second portion, wherein the first portion is displayed using the visually distinguishing technique with respect to the second portion (Vanderkamp: [Column 7, Lines 18-33], [Column 11, Lines 57-64], Column 12, Lines 1-8] "Processing circuit 202 may compare the elevation at each display portion (e.g., pixel, group of pixels, etc.) within the alert area against the alert elevation threshold (320). In some embodiments, elevation data may be available for each pixel to be displayed within a display screen, and processing circuit 202 may compare the elevation associated with each pixel to the threshold elevation to determine which pixels are associated with terrain having an elevation above the threshold. Processing circuit 202 may generate display data configured to modify a characteristic of the display portions with elevations higher than the threshold (325) [first portion within buffer and above vertical threshold]. For instance, processing circuit 202 may modify a color [visually distinguishing technique with respect to second portion] of the pixels having the elevations higher than the threshold elevation. In one such embodiment, processing circuit 202 may change the color of pixels having elevations higher than the threshold elevation to match a color of a border of the alert." Note that a skilled practitioner would recognize that pixels below the threshold elevation would be a second portion and the modification of a color of pixels higher than threshold elevation [first portion above vertical threshold and within buffer] would be visually distinct from the second portion below the threshold elevation.  Also, "Plan view display screen 400 also illustrates a high-risk terrain portion 415 associated with terrain above a threshold elevation [height above vertical threshold] that is within a boundary of alert 410 [within buffer]. In various embodiments, an appearance of high-risk terrain portion 415 may be modified in one or more of a variety of ways [visually distinguishing technique], such as by modifying a color, size, shading, etc. of the terrain, causing the terrain to blink/flash, etc."  Also, "FIG. 5 illustrates another plan view display screen 500 including an alert 510 having a shape based upon a scan area of the terrain awareness system according to an exemplary embodiment. In the illustrated embodiment, the same terrain is shown as was shown in FIG. 4. However, the alert 510 covers a different area than alert 410, and a different high-risk terrain portion 515 appears within the alert area and is visually modified."  Additionally, Figures 4 and 5 display a horizontal buffer (410 and 510) and display the high-risk terrain (415 and 515) with a different color with respect to the terrain data outside of the buffer.).
McCauley and Vanderkamp are considered to be analogous to the claim invention because they are in the same field of vehicle displays in avionics systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McCauley to incorporate the teachings of Vanderkamp to have a dynamic buffer threshold and identify portions of an identified object inside and outside the buffer because it provides the benefit of alert the pilots based on the conditions of the aircraft to increase awareness for areas of interest around the aircraft, which can increase the safety of the vehicle and passengers.
McCauley and Vanderkamp fails to teach constructing, by the controller, a vertical threshold as a function of the current altitude and a UAMV-specific ability to accelerate vertically.
However, in the same field of endeavor, Flotte teaches constructing, by the controller, a vertical threshold as a function of the current altitude and a UAMV-specific ability to accelerate vertically (Flotte: [0051] "This distance [vertical threshold] therefore also depends on the performance of the aircraft [ability to accelerate and decelerate]. The positioning of the limit of the zone at risk is then calculated on the basis of the point 6 or of the point 61 according to the particular case.").
McCauley, Vanderkamp, and Flotte are considered to be analogous to the claim invention because they are in the same field of vehicle display avionics systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McCauley and Vanderkamp to incorporate the teachings of Flotte to determine a threshold because it provides the benefit of risk zones for the pilot for increased awareness and safety.
25.	Regarding Claim 17, McCauley, Vanderkamp, and Flotte remains as applied above in Claim 16, and further, McCauley teaches the geospatial sensors further provide for the UAMV, a current vertical speed, and further comprising, calculating, by the controller, the vertical threshold also as a function of the current vertical speed of the UAMV (McCauley: [0015] and [0021] "For example, position determination unit 204 can provide current navigation data about the aircraft's altitude, course, heading, track, and latitude and longitude [determining current ground speed] to processing unit 202....The navigation system can provide information to position determination unit 204 about the aircraft's barometric altitude relative to sea level, and its vertical speed and current air speed [current speed]." Note a skilled practitioner would recognize that ground speed can be determined used the vehicles GPS coordinates.  Also, "For example, processing unit 202 can color code (for presentation by visual display 208) the tactical terrain information relative to the aircraft's current altitude [as function of the current altitude, speed] above ground based upon the pre-selected warning, caution and safe relative elevation thresholds [construct vertical threshold]."  Note a skilled practitioner would recognize that vertical speed affects the vehicle’s current altitude, which is used to create the vertical threshold.).
26.	Regarding Claim 18, McCauley, Vanderkamp, and Flotte remains as applied above in Claim 17, and further, McCauley teaches by the controller, the buffer to be circular with a center on the UAMV… (McCauley: [0023] "Referring to FIG. 3A, a pictorial representation of a visual display 300a (e.g., presentation for visual display 208 in FIG. 2) is shown, which includes a visual representation of an aircraft 302a [centered vehicle], a plurality of visual representations of airports 304a, 306a, 308a, and a visual representation of absolute (e.g., relative to mean sea level) terrain elevation information (depicted generally as 310a) painted, for this illustrative example, within a circle [circular] having a 25 mile radius [buffer] extending from the position of aircraft 302a."  Note that a skilled practitioner would recognize that the buffer is circular with a vehicle in the center, no matter what the ground speed is.).
	McCauley fails to teach the buffer… when the current ground speed of the UAMV is less than or equal to a predefined minimum speed.
However, in the same field of endeavor, Vanderkamp teaches the buffer… when the current ground speed of the UAMV is less than or equal to a predefined minimum speed (Vanderkamp: [Column 9, Lines 65-67; Column 10, Lines 1-4] and [Column 10, Lines 15-18] "In some such implementations, various aspects of the alert may change, such as size, dimensions of individual portions, angles between lines, etc. may vary, but the primary type of shape may stay the same. In some embodiments, the shape of the alert may be a circle [buffer is circle], square, triangle, trapezoid, rectangle, or any other type of shape."  Also, "For instance, the scan area may be larger/longer when the ground speed is higher (e.g., to provide a consistent look-ahead window/time) than when the ground speed is lower." Note that a skilled practitioner would recognize that the buffer may be circular, and the buffer may also extend as the speed increases.  Therefore, the scan area would not be longer when the aircraft speed is reduced.).
McCauley, Vanderkamp, and Flotte are considered to be analogous to the claim invention because they are in the same field of vehicle displays in avionics systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McCauley and Flotte to incorporate the teachings of Vanderkamp to have a dynamic buffer threshold because it provides the benefit of alert the pilots based on the conditions of the aircraft to increase awareness for areas of interest around the aircraft, which can increase the safety of the vehicle and passengers.
27.	Regarding Claim 19, McCauley, Vanderkamp, and Flotte remains as applied above in Claim 18, and further, McCauley teaches identifying, by the controller, a first feature of the first portion of the identified object that is within the buffer and has the height equal to or above the vertical threshold, and a second feature of the first portion of the identified object that is external to the buffer or within the buffer and below the vertical threshold; and displaying the first feature using the visually distinguishing technique with respect to the second feature (McCauley: [0004], [0020], and [0022] "The apparatus also displays a color coded representation of a tactical portion [first portion of first feature] of the terrain elevation data having an elevation greater than the pre-selected strategic altitude threshold [with buffer and above vertical threshold]. The color-coded representation of a tactical portion of the terrain elevation data includes color coding as a function of terrain elevation relative to the altitude above ground data. As such, different colors are used to represent different tactical portions of the terrain elevation data."  Also, "Processing unit 202 can determine strategic [second feature] and tactical terrain [first feature] information as a function of the terrain information relevant to the aircraft's real-time spatial position, heading, altitude above ground, and a pre-selected strategic threshold altitude. The terrain below this strategic threshold altitude [second feature of object within buffer and below vertical threshold] can be categorized, for example, as strategic terrain. Processing unit 202 can color code the strategic terrain information according to a monochromatic or polychromatic scale [visually distinguishing technique] graduated as a function of terrain elevation relative to mean sea level to develop a 3-dimensional representation of the terrain relief for visual display 208."  Also, "The strategic or absolute terrain (e.g., terrain referenced to mean sea level) [second feature] can also be color coded for presentation on visual display 208. For example, portions of the display showing absolute terrain can be illuminated or painted with an absolute terrain elevation color typically used, such as brown or tan [visually distinguished technique]." Note that a skilled practitioner would recognize that a first feature using color coded as described in [0004] and [0021] (ex: green, yellow, red) is visually distinguished between the monochromatic or polychromatic scale of the second feature as described in [0020] and [0022] (ex: brown or tan). Also, note that a skilled practitioner would recognize that a feature of an object is also just a portion of the object.).
28.	Regarding Claim 20, McCauley, Vanderkamp, and Flotte remains as applied above in Claim 19, and further, McCauley teaches visually distinguishing by color highlighting (McCauley: [0021] "For example, processing unit 202 can color code [visually distinguish the identified objects, color highlighting] (for presentation by visual display 208) the tactical terrain information relative to the aircraft's current altitude above ground based upon the pre-selected warning, caution and safe relative elevation thresholds [with respect to remaining objects].")).

Response to Arguments
29.	Applicant’s arguments with respect to Claim 1-6 and 8-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
McCauley has been applied to teach the amended subject matter of Claims 1, 9, and 16 in the rejection above as cited in at least Figures 3A-C to teach displaying portion within a buffer that is visually different than portions outside the buffer.  Additionally, Vanderkamp has been applied to teach the amended subject matter of Claims 1, 9, and 16 in the rejection above as cited in at least [Column 7, Lines 18-33], [Column 11, Lines 57-64], and [Column 12, Lines 1-8] to teach identifying a first portion within the buffer and second portion external to the buffer and displaying using a visually distinguishing technique. Vanderkamp teaches displaying a first portion because it displays elevations higher than a threshold elevation. Also, in Figures 4 and 5, the display of the horizontal buffer displays the high-risk terrain a different color with respect to the high elevation areas outside the buffer.
30.	McCauley (US 20060220920 A1), in view of Vanderkamp (US 9387938 B1), and in further view of Flotte (US 20100106419 A1) teaches all aspects of the invention.  The rejection is modified according to the newly amended language but still maintained with the current prior art of record.
31.	Claims 1-6 and 8-20 remain rejected under their respective grounds and rational as cited above, and as stated in the prior office action which is incorporated herein.  Also, although not specifically argued, all remaining claims remain rejected under their respective grounds, rationales, and applicable prior art for these reasons cited above, and those mentioned in the prior office action which is incorporated herein.

Prior Art
32.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.
Feyereisen (US 20040160341 A1)
Shu-Zhong Cabos (US 20210358312 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663